UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Brown & Brown, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ® March 19, Dear Shareholder: You are invited to attend the Annual Meeting of Shareholders (the “Meeting”) of Brown & Brown, Inc. (the “Company”), which will be held in the Atlantic Room of The Shores Resort & Spa, 2637 South Atlantic Avenue, Daytona Beach, Florida 32118, on Wednesday, April 29, 2009, at 9:00 a.m. (ET). This year, we are pleased to take advantage of the Securities and Exchange Commission rule allowing companies to furnish proxy materials to their shareholders over the Internet.We believe that this e-proxy process expedites shareholders' receipt of proxy materials, while lowering the costs and reducing the environmental impact of our annual meeting.On March 19, 2009, we mailed to our beneficial shareholders a Notice containing instructions on how to access our Proxy Statement and Annual Report and how to vote online.All other shareholders will continue to receive a paper copy of the Proxy Statement, Proxy Card and Annual Report by mail.The Proxy Statement contains instructions on how you can (i)receive a paper copy of the Proxy Statement, Proxy Card and Annual Report if you only received a Notice by mail or (ii)elect to receive your Proxy Statement and Annual Report over the Internet if you received them by mail this year. The notice of meeting and Proxy Statement on the following pages cover the formal business of the Meeting.Whether or not you expect to attend the Meeting, please sign and return your proxy card promptly in the enclosed envelope to assure that your stock will be represented at the Meeting. If you decide to attend the Meeting and vote in person, you will, of course, have that opportunity. Your continuing interest in the business of the Company is gratefully acknowledged.We hope many shareholders will attend the Meeting. Sincerely, J. Hyatt Brown Chief Executive Officer BROWN & BROWN, INC. 220 South Ridgewood Avenue Daytona Beach, Florida32114 3101 West Martin Luther King Jr. Boulevard Suite 400 Tampa, Florida33607 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS April 29, 2009 The Annual Meeting of Shareholders (the “Meeting”) of Brown & Brown, Inc. (the “Company”) will be held in the Atlantic Room of The Shores Resort & Spa, 2637 South Atlantic Avenue, Daytona Beach, Florida 32118, on Wednesday, April 29, 2009, at 9:00 a.m. (ET), for the following purposes: 1. To elect twelve (12) nominees to the Company’s Board of Directors; 2. To ratify the appointment of Deloitte & Touche LLP as Brown & Brown, Inc.'s independent registered public accountants for the fiscal year ending December 31, 2009; and 3. To transact such other business as may properly come before the Meeting or any adjournmentthereof. The Board of Directors has fixed the close of business on February 20, 2009 as the record date for the determination of shareholders entitled to notice of and to vote at the Meeting and any postponements or adjournments of the Meeting. For your convenience, we are also offering an audio webcast of the Meeting.To access the webcast, please visit the “Investor Relations” section of our website (www.bbinsurance.com) shortly before the Meeting time and follow the instructions provided.A replay of the webcast will be available on our website beginning the afternoon of April 29, 2009 and continuing for 30 days thereafter. Your vote is important.Please vote, date, sign and promptly return the enclosed proxy in the envelope provided for that purpose, whether or not you intend to be present at the Meeting. By Order of the Board of Directors Laurel L. Grammig Secretary Tampa, Florida March 19, Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on April 29, 2009 The Proxy Statement and Annual Report to Shareholders are available at: www.bbinsurance.proxy.com BROWN & BROWN, INC. PROXY STATEMENT ANNUAL MEETING AND PROXY SOLICITATION INFORMATION On March 19, 2009, we mailed to our beneficial shareholders of record as of the close of business on February 20, 2009 a Notice containing instructions on how to access this Proxy Statement and our Annual Report online and how to vote online, and thereafter, we began mailing these proxy materials to all other shareholders.These proxy materials are made available to shareholders in connection with the solicitation of proxies by the Board of Directors of Brown & Brown, Inc. to be voted at the Annual Meeting of Shareholders to be held in the Atlantic Room of The Shores Resort & Spa, 2637 South Atlantic Avenue, Daytona Beach, Florida 32118 at 9:00 a.m. (ET) on Wednesday, April 29, 2009, and at any postponement or adjournment thereof (the “Meeting”).The close of business on February 20, 2009 has been fixed as the record date for the determination of shareholders entitled to notice of and to vote at the Meeting.At the close of business on the record date, we had outstanding 141,567,929 shares of $.10 par value common stock, entitled to one vote per share. As permitted by SEC rules, Brown & Brown, Inc. is making this Proxy Statement and its Annual Report available to its shareholders electronically via the Internet.On March 19, 2009, we mailed to our beneficial shareholders a Notice containing instructions on how to access this Proxy Statement and our Annual Report and how to vote online.If you received a Notice by mail, you will not receive a printed copy of the proxy materials in the mail (unless you request them, as described below).Instead, the Notice instructs you on how to access and review all of the important information contained in the Proxy Statement and Annual Report.The Notice also instructs you on how you may vote online.If you received a Notice by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting such materials contained in the Notice. Shares represented by duly executed proxies in the accompanying form that we receive prior to the Meeting will be voted at the Meeting.If you specify in the proxy a choice with respect to any matter to be acted upon, the shares represented by such proxy will be voted as specified.If your proxy card is signed and returned without specifying a vote or an abstention, the shares represented by such proxy will be voted according to the recommendation of the Board of Directors.The Board of Directors recommends a vote FOR the election of twelve (12) nominees as directors, and a vote FOR the ratification of the appointment of Deloitte & Touche LLP as Brown & Brown, Inc.'s independent registered public accountants for the fiscal year ending December 31, 2009.The Board of Directors knows of no other matters that may be brought before the Meeting.However, if any other matters are properly presented for action, it is the intention of the named proxies to vote on them according to their best judgment. If your shares are held in a stock brokerage account, or by a bank or other nominee, you have the right to provide instructions on voting as requested by your broker, bank or nominee.Under the rules of the New York Stock Exchange (the "NYSE"), your broker, bank or nominee is permitted to vote your shares on both proposals even if your broker, bank or nominee has not been given specific voting instructions as to this matter. After you have returned a proxy, you may revoke it at any time before it is voted by taking one of the following actions: (i) giving written notice of the revocation to our Secretary; (ii) executing and delivering a proxy with a later date; or (iii) voting in person at the Meeting.Votes cast by proxy or in person at the Meeting will be tabulated by our transfer agent, American Stock Transfer & Trust Company, LLC, and by one or more inspectors of election appointed at the Meeting, who will also determine whether a quorum is present for the transaction of business.A quorum is present when a majority in interest of all the common stock and outstanding is represented by shareholders present in person or by proxy. 2 If a broker, bank, custodian, nominee or other record holder of Brown& Brown common stock indicates on a proxy that it does not have discretionary authority to vote certain shares on a particular matter, the shares held by that record holder (referred to as “broker non-votes”) will be counted as present and considered part of a quorum.If, however, a shareholder is not present in person or represented by proxy at the Annual Meeting (referred to as "no-shows"), including by reason of a proxy not having been properly completed, the shares held by that shareholder will not be counted as present and will not be considered part of the quorum. If a quorum is present, the twelve (12) nominees for election as directors who receive the highest number of “FOR” votes will be elected as directors. This number may be a plurality. More specifically, in determining whether Proposal 1 passes: a FOR vote will count in both the numerator and the denominator; a WITHHELD vote will count in the denominator but not in the numerator;broker non-votes will not count in either the numerator or the denominator; and no-shows will not count in either the numerator or the denominator. If a quorum is present, for approval to ratify the appointment of Deloitte & Touche LLP as Brown & Brown, Inc.'s independent registered public accountants for the fiscal year ending December 31, 2009, (1) the approval must receive the “FOR” vote of a majority of all votes cast on such proposal, and (2) the total number of votes cast on the proposal must represent more than fifty percent (50%) of all shares entitled to vote.More specifically, for purposes of the first part of this assessment: a FOR vote will count in both the numerator and the denominator; an AGAINST vote will count in the denominator but not in the numerator; an ABSTAIN vote will count in the denominator but not in the numerator; broker non-votes will not count in either the numerator or the denominator; and no-shows will not count in either the numerator or the denominator.For purposes of the second part of this assessment: a FOR vote will count in both the numerator and the denominator; an AGAINST vote will count inboth the numerator and the denominator; an ABSTAIN vote will count inboth the numerator and the denominator; broker non-votes will count in the denominator but not in the numerator; and no-showswill count in the denominator but not in the numerator. Proxies may be solicited by our officers, directors, and regular supervisory and executive employees, none of whom will receive any additional compensation for their services.Also, The Altman Group, Inc. may solicit proxies on our behalf at an approximate cost of $5,000, plus reasonable expenses.Such solicitations may be made personally or by mail, facsimile, telephone, messenger, or via the Internet.We will pay persons holding shares of common stock in their names or in the names of nominees, but not owning such shares beneficially, such as brokerage houses, banks, and other fiduciaries, for the expense of forwarding solicitation materials to their principals.We will pay all of the costs of solicitation of proxies. Our executive offices are located at 220 South Ridgewood Avenue, Daytona Beach, Florida 32114 (telephone number (386) 252-9601) and 3101 West Martin Luther King
